Citation Nr: 0621455	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-09 619	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of right fourth and fifth metacarpal fractures with deformity 
of the right fifth finger.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1982 
to April 1983 and from April 1996 to September 2000.  The 
matter on appeal arises from the veteran's second period of 
active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Louis, Missouri, Regional Office of the Department of 
Veterans Affairs (VA), which granted service connection for 
residuals of service-connected right fourth and fifth 
metacarpal fractures with deformity of the right fifth 
finger, evaluated at 10 percent.  In February 2004, the Board 
remanded the case for further evidentiary development.  The 
Board notes that, prior to remand to the Appeals Management 
Center in Washington, D.C. (AMC), the veteran's claim was 
also processed by VA's regional office in Jackson, 
Mississippi.

The veteran, in his April 2003 VA Form 9, raises the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of surgery to his right hand.  This matter is not 
currently developed for appeal, see 38 C.F.R.  § 20.200 
(2005), and is referred to VA for appropriate action.

The appeal is REMANDED to the RO via AMC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's February 2004 remand directed VA to request that 
the veteran identify all VA and non-VA medical providers who 
have examined or treated him during and since military 
service for right hand and finger problems, and obtain copies 
of the related medical records.  After obtaining copies of 
the records, VA was to schedule the veteran for a VA 
examination to determine the severity of his service-
connected disability of the right fourth and fifth fingers. 

In a March 17, 2004 letter sent to the veteran's Gulfport, 
Mississippi address, the AMC provided notice to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006)) and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006)), and 
requested that the veteran identify all VA and non-VA medical 
providers who have examined or treated his service-connected 
disability.  However, the March 17 letter was returned to the 
AMC in April 24 by the U.S. Postal Service as undeliverable.  
A record in the claims file shows that from August 13, 2004, 
the veteran's mailing address was in Chino Hills, California.  
The returned March 17 letter bears a handwritten notation in 
the right margin indicating that a letter was sent to an 
updated address on September 14, 2004.  However, the March 17 
letter also bears the handwritten notation "3-7-05" and the 
address "Box 1393 Plaquemine, Louisiana 70765."  In June 
2005, the AMC sent the veteran another notice letter, dated 
May 18, 2005, addressed to 57710 Reveilletown Drive, 
Plaquemine, Louisiana.  A notation on the file copy of the 
May 18 letter states that the new address was obtained from a 
VA hospital.  That letter, too, was returned by the Postal 
Service, the envelope stamped "Attempted - Not Known." 

A VA Form 119, executed by the AMC in February 2006, includes 
the notation that the veteran "is not able to be located . . 
. all addresses are no good."  In March 2006, the AMC issued 
a supplemental statement of the case (SSOC), denying an 
increased rating higher than 10 percent for the veteran's 
service-connected disability in the absence of additional 
evidence to support his claim.  The SSOC states that the AMC 
sent letters to only "two different addresses, which were 
both returned as undeliverable, address unknown." 

Notice consists of written notice sent to a claimant or payee 
at his or her latest address of record.  See 38 C.F.R. 
§ 3.1(q) (2005).  In the normal course of events it is the 
burden of the veteran to keep VA apprised of his whereabouts, 
and failing to do so places no burden on VA to locate the 
veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("duty to 
assist is not always a one-way street.").  Absent evidence 
that a claimant notified VA of a change of address and absent 
evidence that any notice sent to the claimant at his last 
known address was returned as undeliverable, VA is entitled 
to rely on the address provided.  Woods v. Gober, 14 Vet. 
App. 214 (2000).  

While the record in this case contains the returned letters 
and envelopes sent by the AMC to the veteran's Mississippi 
address and two addresses in Louisiana, and handwritten 
notations suggesting that a letter was sent to an unspecified 
address, there is no evidence of record in the form of a 
letter or returned envelope from the Postal Service 
indicating that the AMC attempted to contact the veteran at 
his California address, or that the California address is 
"no good."  While there is a presumption of regularity of 
the administrative process that applies to notices mailed by 
VA, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the 
March 2006 SSOC clearly states that the AMC sent letters to 
only two addresses, neither of which appears to include the 
veteran's California address.

The AMC's failure to attempt to contact the veteran at his 
California address falls short of satisfying the February 
2004 remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran at 
this Chino, California mailing address and 
ask him to identify all VA and non-VA 
medical providers who have examined or 
treated him during and since service for 
right hand and finger problems, and the RO 
should request copies of the related VA 
and non-VA medical records.  All VA and/or 
non-VA medical records received should be 
associated with the claims file.

2. The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected residuals of 
right fourth and fifth metacarpal 
fractures with deformity of the right 
fifth finger.  All required tests and 
studies should be completed as 
appropriate.  All signs and symptoms for 
rating the right hand/finger disability 
should be provided in detail, including 
range of motion in degrees and the 
presence of any ankylosis (favorable or 
unfavorable) of individual finger joints.  
The examiner is specifically requested to 
comment on the degree of functional loss 
due to pain, weakened movement, excess 
fatigability, or incoordination.  The 
claims file should be provided to and 
reviewed by the examiner, and the examiner 
should indicate in the report that the 
claims file has been reviewed.  

3. Thereafter, the RO should review the 
claim for a rating higher than 10 percent 
for residuals of right fourth and fifth 
metacarpal fractures with deformity of the 
right fifth finger.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case to the veteran, and 
he should be given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

